Citation Nr: 0324384	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for elevated enzymes, 
to include as due to an undiagnosed illness.   

2.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to August 
1992, to include a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of a Board decision (reopening the 
claim for service connection for elevated enzymes) and remand 
(for the purpose of further development of both claims on 
appeal) dated in March 2001.

The issue of entitlement to service connection for elevated 
enzymes, to include as due to an undiagnosed illness, will be 
addressed in the remand appended to the decision below.


FINDING OF FACT

There are no objective indications of diarrhea, and the 
preponderance of the evidence shows that the veteran does not 
have a disease or undiagnosed illness manifested by chronic 
diarrhea.


CONCLUSION OF LAW

Service connection for diarrhea, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1999 rating decision, the 
December 1999 Statement of the Case, the March 2003 
Supplemental Statement of the Case, letters sent to the 
veteran by the RO, and the Board's March 2001 decision and 
remand, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  The Statement of the Case, 
Board decision and remand, and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
claims on appeal, to include regulations pertaining to 
service connection for undiagnosed illnesses in Persian Gulf 
War veterans and what the evidence must show in order to 
substantiate his claims.  Further, a March 2003 letter from 
the RO to the veteran informed him that he could obtain and 
submit private evidence in support of his claim, and that he 
could  have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
letter and asked him to identify all medical providers who 
treated him for the claimed conditions manifested by elevated 
enzymes and diarrhea.  The RO has obtained all identified 
evidence.

In addition, the case was remanded by the Board in March 2001 
for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the March 2003 report of 
medical examination and opinion obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provides sufficient competent medical evidence to 
decide the claim of service connection for diarrhea, to 
include as due to an undiagnosed illness.  Thus, there is no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran's service medical records contain no complaints, 
findings, treatment or diagnoses with respect to diarrhea.  
The veteran's January 1992 separation examination report 
shows no relevant abnormalities.

At a September 1992 VA general medical examination, the 
veteran complained of a painful neck and constant ankle pain.  
On examination, the lymphatic and hemic systems were normal.  
There were normal active bowel sounds, and no HSM, no 
tenderness and no complaints with respect to the digestive 
system.  

Private treatment records from J. S., M.D., dated in July and 
August 1994, include an examination in July 1994 of the 
abdomen and gastrointestinal systems, which was negative.  
The veteran was in no acute distress.  There was no abdominal 
tenderness, and the abdomen was generally soft and non-
distended.  No organomegaly or masses of any sort were noted.  
The veteran had no other symptoms and generally felt well.  
Due to a recent weight gain from relative inactivity, the 
veteran was advised to increase exercise and to come back for 
a follow-up in six months to recheck liver enzymes.

At a June 1995 Persian Gulf War examination, the veteran 
reported that he was in the Persian Gulf sickbay for illness 
and that during his tour of duty he was exposed to 
pyridostigmine, pesticides, local food, sand fly bites, and 
immunizations.  He stated that his arm was sore following 
immunizations with flu-like illness, but that he had no 
further sequelae.  The veteran complained of fatigue and 
sleeping restlessly at night but denied any fevers, chills or 
weight loss.  He stated that there was no family history of 
bowel disease and that he had had diarrhea for a long period 
of time dating to the Persian Gulf, which occurred three or 
four times and was not associated with abdominal crampy pain 
or blood in the stool.  On examination, there was no 
lymphadenopathy or splenomegaly noted.  Bowel sounds were 
positive.  No guarding, rebound, or rigidity was noted.  
There were no masses, and there was no tenderness to light or 
deep touch of the digestive system.  The diagnoses included 
fatigue, chronic diarrhea and elevated liver function, and 
the examiner recommended a gastrointestinal consult for 
chronic diarrhea.

At a November 1995 VA general medical examination, the 
veteran reported that, before going to the Persian Gulf, his 
bowels moved once a day and his stools were formed.  He 
stated that since the Persian Gulf and beginning in the 
Persian Gulf, his bowel habits had changed to four or five 
loose stools per day, occasionally with abdominal pain.    

On examination, the abdomen was massively obese with no 
masses, organs or hernia noted.  Rectal examination was 
normal.  The diagnoses were massive obesity, acne, history of 
exposure to nauseous agents in the Persian Gulf, and history 
of fatigue and loss of attention span.  A VA mental disorder 
examination the same day noted that the veteran complained of 
dizziness and chronic diarrhea, which so far had not been 
demonstrated to be due to any organic etiology.  The examiner 
opined that most of the veteran's physical complaints, unless 
an organic etiology could be found, were due to what was best 
called an anxiety disorder, not otherwise specified (NOS).

December 1995 VA outpatient records describe treatment for 
possible strep pharyngitis, and a flexible sigmoidoscopy 
performed for evaluation of diarrhea.  The sigmoidoscopy 
report indicated small hemorrhoids.  The visualized colonic 
segments were normal, solid stool was visible from 50-60 
centimeters past the anal verge, and biopsies were obtained 
and showed mild mucosal edema.  The veteran reported that he 
had been free of diarrhea for a month.  The post-
sigmoidoscopy assessment, in pertinent part, was that the 
diarrhea had resolved.  

A November 1996 VA record indicates that the veteran reported 
that he had experienced diarrhea for 5 to 6 years, with 3-5 
dark brown, liquid, soft bowel movements daily.  On 
examination, bowel sounds were positive.  There was no 
tenderness and neither the liver nor spleen was palpable.

The veteran was admitted to the University of Kentucky 
Hospital for a liver biopsy in December 1996.  On 
examination, the veteran's stomach was obese and was slightly 
tender to deep palpation in the right lower quadrant with no 
rebound.  There were positive bowel sounds.  There was no 
hepatosplenomegaly.  An upper endoscopy showed the stomach to 
be normal in appearance with no evidence of gastritis, 
gastric ulcers, gastric varices, angiodysplastic lesions, 
hiatal hernia, intrinsic masses, extrinsic compression, 
gastric polyps or bleeding.  The gastric folds were of normal 
size.  Gastric motility was grossly normal.  The duodenum was 
normal and there was no evidence of duodenitis, duodenal 
ulcers, nodules, diverticula, intrinsic or extrinsic masses, 
polyps, or of arteriovenous malformation in the duodenum, 
duodenal bulb or pylorus.  The impression was mild 
esophagitis. The duodenal biopsies showed no growth.  

In a January 2000 VA Form 9, the veteran indicated that his 
chronic diarrhea is a problem when it happens more than twice 
a day.

During a VA examination in March 2003, the veteran's weight 
was 271 pounds, and his blood pressure was 120/70.  He denied 
any abnormal weight gain or weight loss, stating that his 
weight had been pretty much stable for the last seven years.  
He denied any hematemesis or melena.  The abdomen was 
nontender and nondistended.  Bowel sounds were positive.  The 
sclerae were anicteric.  Muscle strength was 5 out of 5 in 
both upper and lower extremities.  There was no muscle 
wasting.  There was palmar erythema.  There was no spider 
angioma.

The only abnormality on serologic testing was an ALT value of 
76 U/L.  All other tests were in the normal range.  An 
abdominal and pelvic CT scan with and without contrast was 
scheduled, but the veteran failed to report.

The pertinent diagnosis was no evidence of chronic diarrhea 
on this examination.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.) 

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurological signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War;  or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

With respect to the veteran's claim for service connection 
for diarrhea as due to an undiagnosed illness, there are no 
objective indications of chronic disability (for a period of 
6 months or more) or that the condition, if present, was 
present during service or has become disabling after service 
to a degree of 10 percent or more.  See 38 C.F.R. § 3.317(a).  
The veteran complained of diarrhea at his June 1995 Persian 
Gulf War examination.  The first objective test for diarrhea 
was at a VA sigmoidoscopy, negative for diarrhea, in December 
1995, at which the veteran said that he had been free of 
diarrhea for about a month, and after which the assessment 
was that the diarrhea had resolved.  Again at his March 2003 
VA examination, there was an objective finding of no evidence 
of chronic diarrhea on examination.  Thus, although there are 
complaints of diarrhea, there are no objective indications of 
a chronic disability manifested by diarrhea; on those 
occasions where the veteran was examined for objective 
indications of diarrhea, none was found.  Thus, service 
connection for diarrhea on the basis that it is due to an 
undiagnosed illness is not warranted.  38 C.F.R. § 3.317.  

Further, as the objective competent medical evidence 
indicates that the veteran does not have chronic diarrhea, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not have such a condition.  
Specifically, the Board finds that the December 1995 and 
March 2003 objective medical determinations indicating that 
the veteran does not have chronic diarrhea outweigh the 
veteran's ongoing complaints and contentions that he does 
have chronic diarrhea.  Thus, direct (non-presumptive) 
service connection for a diagnosed disease or injury 
manifested by chronic diarrhea is not warranted.  38 U.S.C.A. 
§§ 1110, 1131.

As the preponderance of the evidence is against the claim for 
service connection for diarrhea, to include as due to an 
undiagnosed illness, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diarrhea, to include as 
due to an undiagnosed illness, is denied.


                                                         



                                                          
REMAND

In regard to the issue of service connection for elevated 
enzymes, to include as due to an undiagnosed illness, the 
relevant evidence is summarized below.

The veteran's service medical records contain no complaints, 
findings, treatment or diagnoses with respect to liver 
disease or elevated liver enzymes.  The veteran's January 
1992 separation examination report shows no relevant 
abnormalities.

At a September 1992 VA general medical examination, the 
veteran complained of a painful neck and constant ankle pain.  
On examination, the lymphatic and hemic systems were normal.  
There were normal active bowel sounds, and no HSM, no 
tenderness and no complaints with respect to the digestive 
system.  Upon laboratory testing, aspartate transaminase 
(SGOT or AST) was 40.

Private treatment records from J. S., M.D., dated in July and 
August 1994, indicate that the veteran recently had been 
turned down as a blood donor because of elevated liver 
enzymes and that the veteran told him that he was not able to 
give blood around the time that he was receiving shots to go 
to Saudi Arabia.  Examination in July 1994 of the abdomen and 
gastrointestinal systems was negative.  The veteran was in no 
acute distress.  There was no abdominal tenderness, and the 
abdomen was generally soft and non-distended.  No 
organomegaly or masses of any sort were noted.  The liver was 
only about 11 centimeters and non-tender.  The assessment was 
etiology of abnormal liver function tests (LFTs) could be due 
to any of his injections.  One month later, the LFTs were 
elevated with an AST of 88, normal being 15-30; alanine 
transaminase (ALT) of 157, normal being 6-30; lactic 
dehydrogenase (LDH) of 231, normal being up to 190; and 
gamma-glutamyl (GGT) of 65, normal being up to 38.  The 
physician noted that the elevated LFTs were most likely a 
reaction to the veteran's past hepatic aggravating shots and 
medications given and recall hepatitis shot, Plaquenil and 
typhoid (emphasis added).  The veteran had no other symptoms 
and generally felt well.  Due to a recent weight gain from 
relative inactivity, the veteran was advised to increase 
exercise and to come back for a follow-up in six months to 
recheck liver enzymes.

At a June 1995 Persian Gulf War examination, the veteran 
reported that he was in the Persian Gulf sickbay for illness 
and that during his tour of duty he was exposed to 
pyridostigmine, pesticides, local food, sand fly bites, and 
immunizations.  He stated that his arm was sore following 
immunizations with flu-like illness, but that he had no 
further sequelae.  The veteran complained of fatigue and 
sleeping restlessly at night but denied any fevers, chills or 
weight loss.  He stated that there was no family history of 
bowel disease and that he had had diarrhea for a long period 
of time dating to the Persian Gulf, which occurred three or 
four times and was not associated with abdominal crampy pain 
or blood in the stool.  On examination, there was no 
lymphadenopathy or splenomegaly noted.  Bowel sounds were 
positive.  No guarding, rebound, or rigidity was noted.  
There were no masses, and there was no tenderness to light or 
deep touch of the digestive system.  The diagnoses included 
fatigue, chronic diarrhea and elevated liver function, and 
the examiner recommended a gastrointestinal consult for 
chronic diarrhea.

At a November 1995 VA general medical examination, the 
veteran reported that, before going to the Persian Gulf, his 
bowels moved once a day and his stools were formed.  He 
stated that since the Persian Gulf and beginning in the 
Persian Gulf, his bowel habits had changed to four or five 
loose stools per day, occasionally with abdominal pain.  The 
veteran related that in the summer of 1994, when he went to 
give blood, he learned that his liver enzymes were elevated.  

On examination, both carotid pulses were normal and equal 
without bruits and no cervical, axillary or inguinale nodes 
were noted.  His abdomen was massively obese with no masses, 
organs or hernia noted.  Rectal examination was normal.  The 
diagnoses were massive obesity, acne, history of exposure to 
nauseous agents in the Persian Gulf, and history of fatigue 
and loss of attention span.  A VA mental disorder examination 
the same day noted that the veteran complained of dizziness 
and chronic diarrhea, which so far had not been demonstrated 
to be due to any organic etiology.  The examiner opined that 
most of the veteran's physical complaints, unless an organic 
etiology could be found, were due to what was best called an 
anxiety disorder, not otherwise specified (NOS).

December 1995 VA outpatient records describe treatment for 
possible strep pharyngitis, and a flexible sigmoidoscopy 
performed for evaluation of diarrhea.  The sigmoidoscopy 
report indicated small hemorrhoids.  The visualized colonic 
segments were normal, solid stool was visible from 50-60 
centimeters past the anal verge, and biopsies were obtained 
and showed mild mucosal edema.  The veteran reported that he 
had been free of diarrhea for a month.  The post-
sigmoidoscopy assessment was that the diarrhea had resolved 
and that the veteran had an elevated ALT with negative 
serologies.  

In March 1996, the LFTs were checked and only the ALT at 106 
was elevated; otherwise all others were normal.  A May 1996 
record reveals that the veteran's ALT and AST were still 
mildly elevated.  A November 1996 VA record indicates that 
the veteran reported that he had experienced diarrhea for 5 
to 6 years, with 3-5 dark brown, liquid, soft bowel movements 
daily.  On examination, bowel sounds were positive.  There 
was no tenderness and neither the liver nor spleen was 
palpable.

The veteran was admitted to the University of Kentucky 
Hospital for a liver biopsy in December 1996.  On 
examination, the veteran's stomach was obese and was slightly 
tender to deep palpation in the right lower quadrant with no 
rebound.  There were positive bowel sounds.  There was no 
hepatosplenomegaly.  An upper endoscopy showed the stomach to 
be normal in appearance with no evidence of gastritis, 
gastric ulcers, gastric varices, angiodysplastic lesions, 
hiatal hernia, intrinsic masses, extrinsic compression, 
gastric polyps or bleeding.  The gastric folds were of normal 
size.  Gastric motility was grossly normal.  The duodenum was 
normal and there was no evidence of duodenitis, duodenal 
ulcers, nodules, diverticula, intrinsic or extrinsic masses, 
polyps, or of arteriovenous malformation in the duodenum, 
duodenal bulb or pylorus.  The impression was mild 
esophagitis. The duodenal biopsies showed no growth.  A liver 
biopsy was attempted but produced only fragments of skeletal 
muscle with no liver tissue identified.  It was recommended 
that the veteran be scheduled for a January 1997 ultrasound 
guided liver biopsy as an outpatient since he wanted to go 
home because of university examinations.  It was felt that 
the veteran's elevated LFTs were probably secondary to 
steatohepatitis.  The veteran was to follow up in February 
1997.

A January 1999 VA progress note indicates that, because the 
veteran was out of town, VA had spoken to the veteran's wife 
and asked her to have him call to schedule an ultrasound 
liver biopsy.

In a January 2000 VA Form 9, the veteran requested another 
liver biopsy and stated that he had not been given an 
appointment for one.  He added that chronic diarrhea is a 
problem when it happens more than twice a day.

During a VA examination in March 2003, the veteran's weight 
was 271 pounds, and his blood pressure was 120/70.  He denied 
any abnormal weight gain or weight loss, stating that his 
weight had been pretty much stable for the last seven years.  
He denied any hematemesis or melena.  On cardiovascular 
examination he had normal S1 and S2.  Heart rate and rhythm 
were regular.  There were no murmurs, rubs or gallops.  The 
abdomen was nontender and nondistended.  Bowel sounds were 
positive.  The sclerae were anicteric.  Muscle strength was 5 
out of 5 in both upper and lower extremities.  There was no 
muscle wasting.  There was palmar erythema.  There was no 
spider angioma.

The only abnormality on serologic testing was an ALT value of 
76 U/L.  All other tests were in the normal range.  An 
abdominal and pelvic CT scan with and without contrast was 
scheduled, but the veteran failed to report.

The diagnoses were 1) no evidence of chronic diarrhea on this 
examination and 2) elevated ALT values without any evidence 
of physical disability.  

The examiner commented that the elevated liver enzyme noted 
was as likely as not related to the findings of elevated 
liver enzymes discussed in the prior VA examination report.  
The veteran was noted to have failed to show for a scheduled 
abdominal and pelvic CT scan, which might have helped further 
diagnose the cause of the mildly elevated single liver enzyme 
value.  The examiner opined that without further clinical 
information, a definitive diagnosis could not be made without 
resort to pure speculation.  

In considering the issue of service connection for diarrhea, 
to include as due to an undiagnosed illness, the Board finds 
that additional development is warranted.  Specifically, 
since the medical evidence of record shows that the veteran 
has had persistently elevated LFTs since shortly after 
service, at least one examiner attributed such to in-service 
immunization shots, and liver disease has been at least 
suspected by virtue of the diagnostic tests that have been 
ordered, to include a liver biopsy and a CT scan with 
contrast, it is the Board's judgment that the veteran should 
be afforded another VA gastrointestinal examination that 
includes a review of all of the relevant evidence in the 
claims file, to include the evidence summarized above, and an 
opinion as to whether the veteran has underlying liver 
disease and, if so, whether it is linked to service, to 
include immunization shots.  The Board is cognizant of the 
most recent examiner's observation that, without further 
clinical (emphasis added) information, a definitive diagnosis 
could not be made without resort to pure speculation.  
However, there is no indication that the examiner reviewed 
all of the veteran's medical records.  In so doing, it is 
conceivable that the clinician could proffer a likely 
diagnosis and render an opinion on the etiology of the liver 
disease.  The Board also notes that the most recent examiner 
observed that, without further clinical (emphasis added) 
information, a definitive diagnosis could not be made without 
resort to pure speculation.  Since the veteran had just been 
examined and has declined a CT scan, the examiner may have 
intended to opine that without further laboratory 
information, a definitive diagnosis could not be made.  This 
should be clarified and the veteran should be provided with 
another opportunity to undergo any indicated diagnostic 
tests.  Even if the veteran refuses to undergo such studies, 
the examiner is asked to provide the opinions on diagnosis 
and etiology after a review of all of the relevant medical 
evidence in the claims file.  See 38 U.S.C.A. § 5103A(d).  

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), to include its notification 
requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of determining whether he has an 
underlying diagnosis manifested by 
elevated LFTs and, if so, whether it is 
causally linked to any incident of 
service.  The claims file and a copy of 
this remand must be sent to the examiner 
for review.  It is imperative that the 
examiner review all of the relevant 
medical evidence in the claims file and 
indicate that this has been accomplished 
in the examination report.  Following a 
review of the record, the clinical 
examination, and any diagnostic tests or 
studies that are deemed necessary, the 
examiner should opine whether the veteran 
has underlying liver disease or some 
other diagnosis manifested by elevated 
LFTs and, if so, whether it is at least 
as likely as not (50 percent or more 
likelihood) that the disorder began 
during or is causally linked to some 
incident of service, to include the 
receipt of multiple immunization shots.  
The examiner is also asked to provide a 
rationale for any opinion expressed.   

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
with consideration of any additional 
evidence added to the record.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

